DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/412,588 filed on 05/15/2019. Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A position monitoring system for an agricultural system comprising:
a controller comprising a memory and a processor, wherein the controller is configured to:
receive a remote sensor signal from a remote sensor indicative of a state of a reference element on one of a work vehicle or an agricultural implement coupled to the work vehicle;
determine an orientation of the agricultural implement relative to the work vehicle based at least in part on the remote sensor signal; and
output a control signal to control operation of the agricultural system based at least in part on the orientation of the agricultural implement relative to the work vehicle."
This language is vague and indefinite for at least the following reasons:
Omitting Essential Elements/Structure: This claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential description of structure, such omission amounting to a gap between the relationship between the controller, the remote sensor, the remote sensor signal, the work vehicle, and the agricultural system. See MPEP § 2172.01. Namely, it is unclear whether the system is directed to a work vehicle comprising the controller and the remote sensor, or whether the controller and/or the remote sensor is separate and distinct from the work vehicle, and/or whether the remote sensor is separate and distinct from the controller and/or work vehicle.
Generally Unclear: The terms “a remote sensor signal” and “a remote sensor” as employed in the claims are vague and indefinite as the scope of these terms are not clearly articulated. Namely, it is unclear what these terms are indented to be “remote” from.
Intended Use: The language "output a control signal to control operation of the agricultural system based at least in part on the orientation of the agricultural implement relative to the work vehicle" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the control signal (i.e. "controlling operation of the agricultural system … vehicle") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A position monitoring system for an agricultural system comprising:
a controller comprising a memory and a processor, wherein the controller is configured to:
receive a 
determine an orientation of the agricultural implement relative to the work vehicle based at least in part on the 
output a control signal [intended to control operation of the agricultural system based at least in part on the orientation of the agricultural implement relative to the work vehicle]."
Claims 2-7 are further rejected as depending on this claim.

Claim 4 recites: "The position monitoring system of claim 1, comprising a display, wherein the controller is configured to output an additional control signal to display data, a notification, or both, on a user interface of the agricultural system."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

Claim 5 recites: "The position monitoring system of claim 1, comprising a reflector configured to reflect light toward the reference element."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The position monitoring system of claim 1, comprising a reflector configured [intended to reflect light toward the reference element]."

Claim 6 recites: "The position monitoring system of claim 1, comprising a light source configured to illuminate the reference element."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The position monitoring system of claim 1, comprising a light source configured [intended to illuminate the reference element]."

Claim 7 recites: "The position monitoring system of claim 1, wherein the control signal is configured to instruct wheels of the work vehicle to rotate, instruct wheels of the agricultural implement to rotate, move an engagement tool of the agricultural implement, or any combination thereof, to adjust the orientation of the agricultural implement relative to the work vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The position monitoring system of claim 1, wherein the control signal is configured [intended to instruct wheels of the work vehicle [intended to rotate], instruct wheels of the agricultural implement [intended to rotate], move an engagement tool of the agricultural implement, or any combination thereof, [intended to adjust the orientation of the agricultural implement relative to the work vehicle]]."

Claim 8 recites: "A position monitoring system for an agricultural system, comprising:
a reference elementreference element configured to be disposed on one of a work vehicle or an agricultural implement coupled to the work vehicle;
a remote sensor configured to be disposed on the other of the work vehicle and the agricultural implement, wherein the remote sensor is configured to determine a first orientation of the reference element; and
a controller comprising a memory and a processor, wherein the controller is configured to:
receive a remote sensor signal from the remote sensor indicative of a state of the reference element;
determine an orientation of the agricultural implement relative to the work vehicle based at least in part on the remote sensor signal; and
output a control signal to control operation of the agricultural system based at least in part on the orientation of the agricultural implement relative to the work vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The language “a reference elementreference element configured to be disposed on one of a work vehicle or an agricultural implement coupled to the work vehicle” as employed in the claim is vague and indefinite as the scope of this term is not clearly articulated. Namely, it is unclear if this term is intended to be directed to “a reference element” or a separate element, distinct from the “reference element”.
Antecedent Basis: The following terms lack proper antecedent basis: “the other of the work vehicle and the agricultural implement”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A position monitoring system for an agricultural system, comprising:
a reference [intended to be disposed on one of a work vehicle or an agricultural implement coupled to the work vehicle];
a [intended to be disposed on or the agricultural implement], wherein the [intended to determine a first orientation of the reference element]; and
a controller comprising a memory and a processor, wherein the controller is configured to:
receive a 
determine an orientation of the agricultural implement relative to the work vehicle based at least in part on the 
output a control signal [intended to control operation of the agricultural system based at least in part on the orientation of the agricultural implement relative to the work vehicle]."
Claims 9-14 are further rejected as depending on this claim.

Claim 9 recites: "The position monitoring system of claim 8, wherein the remote sensor comprises a position sensor configured to emit a signal toward the reference element and receive a response signal reflected off the reference element indicative of the state of the reference element, a camera configured to capture a visual image of the reference element indicative of the state of the reference element, or both."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The position monitoring system of claim 8, wherein the [intended to emit a signal toward the reference element and receive a response signal reflected off the reference element indicative of the state of the reference element, a camera [intended to capture a visual image of the reference element indicative of the state of the reference element, or both]]."

Claim 10 recites: "The position monitoring system of claim 8, wherein the reference element comprises a sticker, a protrusion, or both configured to be disposed on one of the work vehicle or the agricultural implement."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The position monitoring system of claim 8, wherein the reference element comprises a sticker, a protrusion, or both [intended to be disposed on one of the work vehicle or the agricultural implement]."

Claim 12 recites: "The position monitoring system of claim 8, wherein the control signal is configured to control operation of the agricultural system to adjust the orientation of the agricultural implement relative to the work vehicle toward a desired orientation of the agricultural implement relative to the work vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The position monitoring system of claim 8, wherein the control signal is [intended to control operation of the agricultural system [intended to adjust the orientation of the agricultural implement relative to the work vehicle toward a desired orientation of the agricultural implement relative to the work vehicle]]."

Claim 13 recites: "The position monitoring system of claim 8, wherein the reference element is configured to be disposed on the agricultural implement of the agricultural system, and the remote sensor is configured to be disposed on the work vehicle of the agricultural system."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The position monitoring system of claim 8, wherein the reference element is [intended to be disposed on the agricultural implement of the agricultural system], and the [intended to be disposed on the work vehicle of the agricultural system]."

Claim 14 recites: "The position monitoring system of claim 8, wherein the controller is configured to determine or receive a calibration correlating a determined state of the reference element with a corresponding orientation of the agricultural implement relative to the work vehicle, and the controller is configured to use the calibration to determine the orientation of the agricultural implement relative to the work vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The position monitoring system of claim 8, wherein the controller is configured to determine or receive a calibration correlating a determined state of the reference element with a corresponding orientation of the agricultural implement relative to the work vehicle, and the controller is configured to use the calibration [intended to determine the orientation of the agricultural implement relative to the work vehicle]."

Claim 15 recites: “At least one non-transitory computer readable medium comprising executable instructions that, when executed by a processor, are configured to cause the processor to:
receive a remote sensor signal from a remote sensor indicative of a state of a reference element disposed on one of a work vehicle or an agricultural implement coupled to the work vehicle;
determine an orientation of the agricultural implement relative to the work vehicle based at least in part on the remote sensor signal; and
output a control signal to control operation of the work vehicle, the agricultural implement, or both, based at least in part on the orientation of the agricultural implement relative to the work vehicle.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 8 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The language “At least one non-transitory computer readable medium comprising executable instructions that, when executed by a processor, are configured to cause the processor to: … vehicle” is vague and indefinite as the scope of this term is not clearly articulated. Namely, it is unclear if this term is intended to be directed to a single non-transitory computer readable medium, or a system comprising a plurality of non-transitory computer readable medium. Moreover, it is unclear whether the claim is directed to (transitory) instructions that are intended to perform operations, or a processor that is intended to perform operations.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A non-transitory computer readable medium comprising executable instructions that, when executed by a processor, are [intended to cause the processor to:
receive a 
determine an orientation of the agricultural implement relative to the work vehicle based at least in part on the 
output a control signal [intended to control operation of the work vehicle, the agricultural implement, or both, based at least in part on the orientation of the agricultural implement relative to the work vehicle]].”
Claims 16-20 are further rejected as depending on this claim.

Claim 16 recites: "The at least one non-transitory computer readable medium of claim 15, wherein the executable instructions are configured to cause the processor to determine or receive a calibration correlating a determined state of the reference element with a corresponding orientation of the agricultural implement relative to the work vehicle, and to use the calibration to determine the orientation of the agricultural implement relative to the work vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 8, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The at least one non-transitory computer readable medium of claim 15, wherein the executable instructions are [intended to cause the processor to determine or receive a calibration correlating a determined state of the reference element with a corresponding orientation of the agricultural implement relative to the work vehicle, and [intended to use the calibration [intended to determine the orientation of the agricultural implement relative to the work vehicle]]]."

Claim 17 recites: "The at least one non-transitory computer readable medium of claim 15, wherein the executable instructions are configured to cause the processor to compare the orientation of the agricultural implement to a desired orientation of the agricultural implement, and to output the control signal to control operation of the work vehicle, the agricultural implement, or both, based at least in part on a difference between the orientation of the agricultural implement and the desired orientation of the agricultural implement."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 8, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The at least one non-transitory computer readable medium of claim 15, wherein the executable instructions are [intended to cause the processor to compare the orientation of the agricultural implement to a desired orientation of the agricultural implement, and [intended to output the control signal [intended to control operation of the work vehicle, the agricultural implement, or both, based at least in part on a difference between the orientation of the agricultural implement and the desired orientation of the agricultural implement]]]."
Claim 18 is further rejected as depending on this claim.

Claim 18 recites: "The at least one non-transitory computer readable medium of claim 17, wherein the control signal is configured to cause an element of the agricultural implement, an element of the work vehicle, or both, to rotate the agricultural implement toward the desired orientation."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 8, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The at least one non-transitory computer readable medium of claim 17, wherein the control signal is [intended to cause an element of the agricultural implement, an element of the work vehicle, or both, to rotate the agricultural implement toward the desired orientation]."

Claim 19 recites: "The at least one non-transitory computer readable medium of claim 15, wherein the executable instructions are configured to cause the processor to:
determine a position of the work vehicle;
determine a position of the agricultural implement based at least in part on the position of the work vehicle and the orientation of the agricultural implement relative to the work vehicle; and
output the control signal to control operation of the work vehicle, the agricultural implement, or both, based at least in part on the position of the agricultural implement.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 8, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The at least one non-transitory computer readable medium of claim 15, wherein the executable instructions are [intended to cause the processor to:
determine a position of the work vehicle;
determine a position of the agricultural implement based at least in part on the position of the work vehicle and the orientation of the agricultural implement relative to the work vehicle; and
output the control signal [intended to control operation of the work vehicle, the agricultural implement, or both, based at least in part on the position of the agricultural implement]].”
Claim 19 is further rejected as depending on this claim.

Claim 20 recites: “The at least one non-transitory computer readable medium of claim 19, wherein the executable instructions are configured to cause the processor to:
compare the position of the agricultural implement with a target position of the agricultural implement associated with a route; and
output the control signal to control operation of the work vehicle, the agricultural implement, or both, based at least in part on the comparison between the position of the agricultural implement and the target position of the agricultural implement.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 8, and 15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The at least one non-transitory computer readable medium of claim 19, wherein the executable instructions are [intended to cause the processor to:
compare the position of the agricultural implement with a target position of the agricultural implement associated with a route; and
output the control signal [intended to control operation of the work vehicle, the agricultural implement, or both, based at least in part on the comparison between the position of the agricultural implement and the target position of the agricultural implement]].”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (US 6,954,999).

Regarding claim 1, Richardson discloses a position monitoring system for an agricultural system (see e.g. at least Abstract, Fig. 1-2, and related text) comprising:
a controller comprising a memory and a processor (e.g. at least computer 36, processor 35, memory 37, controller 38, see e.g. at least 4: 28-45, Fig. 2, and related text), wherein the controller is configured to:
receive a sensor signal from a sensor indicative of a state of a reference element on one of a work vehicle or an agricultural implement coupled to the work vehicle (e.g. at least first/second sensor 34, 46, GNS receivers 44, 44a, 44b, see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text);
determine an orientation of the agricultural implement relative to the work vehicle based at least in part on the sensor signal (id.); and
output a control signal [intended to control operation of the agricultural system based at least in part on the orientation of the agricultural implement relative to the work vehicle] (id.).

Regarding claim 2, Richardson teaches that the state comprises a position, an orientation, a geometric shape, an alignment, a size, or any combination thereof associated with the reference element (see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-2, and related text).

Regarding claim 3, Richardson discloses that the orientation of the agricultural implement relative to the work vehicle comprises a roll angle, a pitch angle, a yaw angle, or any combination thereof, of the agricultural implement relative to the work vehicle (see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-2, and related text).

Regarding claim 4, Richardson discloses a display, wherein the controller is configured to output an additional control signal to display data, a notification, or both, on a user interface of the agricultural system (e.g. at least user interface 18, 40, see e.g. at least 3:1-12, 4:28-60, 5:18-26, 5:54-6:8, 8:27-31, Fig. 1-3, and related text).

Regarding claim 5, Richardson discloses a reflector [intended to reflect light toward the reference element] (e.g. at least implement 22, laser detector 56, see e.g. at least 1:23-44, 6:57-7:7, Fig. 1-2, and related text).

Regarding claim 6, Richardson discloses a light source configured [intended to illuminate the reference element] (e.g. at least laser control system, laser transmitter, see e.g. at least 1:23-44, 6:57-7:7, Fig. 1-2, and related text).

Regarding claim 7, Richardson discloses that the control signal is configured [intended to instruct wheels of the work vehicle [intended to rotate], instruct wheels of the agricultural implement [intended to rotate], move an engagement tool of the agricultural implement, or any combination thereof, [intended to adjust the orientation of the agricultural implement relative to the work vehicle]] (see e.g. at least 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text).

Regarding claim 8, Richardson discloses a position monitoring system for an agricultural system (see e.g. at least Abstract, Fig. 1-2, and related text), comprising:
a reference element [intended to be disposed on one of a work vehicle or an agricultural implement coupled to the work vehicle] (e.g. at least boom 20, digging implement 22, wiper, pivot mounting, point on boom, point on implement, point on drive unit, see e.g. at least 4:7-27, Fig. 1-2, and related text);
a sensor [intended to be disposed on the work vehicle or the agricultural implement] (e.g. at least first/second sensor 34, 46, GNS receivers 44, 44a, 44b, see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text), wherein the sensor is [intended to determine a first orientation of the reference element] (id.); and
a controller comprising a memory and a processor (e.g. at least computer 36, processor 35, memory 37, controller 38, see e.g. at least 4: 28-45, Fig. 2, and related text), wherein the controller is configured to:
receive a sensor signal from the sensor indicative of a state of the reference element (e.g. at least first/second sensor 34, 46, GNS receivers 44, 44a, 44b, see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-2, and related text);
determine an orientation of the agricultural implement relative to the work vehicle based at least in part on the sensor signal (id.); and
output a control signal [intended to control operation of the agricultural system based at least in part on the orientation of the agricultural implement relative to the work vehicle] (id.).

Regarding claim 9, Richardson discloses that the sensor comprises a position sensor [intended to emit a signal toward the reference element and receive a response signal reflected off the reference element indicative of the state of the reference element (e.g. at least laser control system, laser transmitter, see e.g. at least 1:23-44, 1:54-2:35, 4:7-27, 4:61-5:17, 6:57-7:7, Fig. 1-2, and related text), a camera [intended to capture a visual image of the reference element indicative of the state of the reference element, or both]] (e.g. at least laser control system, laser transmitter, see e.g. at least 1:23-44, 1:54-2:35, 4:7-27, 4:61-5:17, 6:57-7:7, Fig. 1-2, and related text).

Regarding claim 10, Richardson discloses that the reference element comprises a sticker, a protrusion, or both [intended to be disposed on one of the work vehicle or the agricultural implement] (see e.g. at least 4:7-27, Fig. 1-2, and related text).

Regarding claim 11, Richardson discloses that the state comprises a position of each reference element of the plurality of reference elements relative to one another (see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, 8:4-10, Fig. 1-3, and related text).

Regarding claim 12, Richardson discloses that the control signal is [intended to control operation of the agricultural system [intended to adjust the orientation of the agricultural implement relative to the work vehicle toward a desired orientation of the agricultural implement relative to the work vehicle]] (see e.g. at least 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text).

Regarding claim 13, Richardson discloses that the reference element is [intended to be disposed on the agricultural implement of the agricultural system] (see e.g. at least 4:7-27, Fig. 1-2, and related text), and the sensor is [intended to be disposed on the work vehicle of the agricultural system] (see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-2, and related text).

Regarding claim 14, Richardson discloses that the controller is configured to determine or receive a calibration correlating a determined state of the reference element with a corresponding orientation of the agricultural implement relative to the work vehicle, and the controller is configured to use the calibration [intended to determine the orientation of the agricultural implement relative to the work vehicle] (see e.g. at least 1:54-2:13, 7:34-59, Fig. 3, and related text).

Regarding claim 15, Richardson discloses a non-transitory computer readable medium comprising executable instructions (see e.g. at least Abstract, Fig. 1-2, and related text) that, when executed by a processor (e.g. at least computer 36, processor 35, memory 37, controller 38, see e.g. at least 4: 28-45, Fig. 2, and related text), are [intended to cause the processor to:
receive a sensor signal from a sensor indicative of a state of a reference element disposed on one of a work vehicle or an agricultural implement coupled to the work vehicle (e.g. at least first/second sensor 34, 46, GNS receivers 44, 44a, 44b, see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text);
determine an orientation of the agricultural implement relative to the work vehicle based at least in part on the sensor signal (id.); and
output a control signal [intended to control operation of the work vehicle, the agricultural implement, or both, based at least in part on the orientation of the agricultural implement relative to the work vehicle]] (id.).

Regarding claim 16, Richardson discloses that the executable instructions are [intended to cause the processor to determine or receive a calibration correlating a determined state of the reference element with a corresponding orientation of the agricultural implement relative to the work vehicle, and [intended to use the calibration [intended to determine the orientation of the agricultural implement relative to the work vehicle]]] (see e.g. at least 1:54-2:13, 7:34-59, Fig. 3, and related text).

Regarding claim 17, Richardson discloses that the executable instructions are [intended to cause the processor to compare the orientation of the agricultural implement to a desired orientation of the agricultural implement, and [intended to output the control signal [intended to control operation of the work vehicle, the agricultural implement, or both, based at least in part on a difference between the orientation of the agricultural implement and the desired orientation of the agricultural implement]]] (see e.g. at least Abstract, 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text).

Regarding claim 18, Richardson discloses that the control signal is [intended to cause an element of the agricultural implement, an element of the work vehicle, or both, to rotate the agricultural implement toward the desired orientation] (see e.g. at least Abstract, 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text).

Regarding claim 19, Richardson discloses that the executable instructions are [intended to cause the processor to:
determine a position of the work vehicle (see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text);
determine a position of the agricultural implement based at least in part on the position of the work vehicle and the orientation of the agricultural implement relative to the work vehicle (see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, Fig. 1-3, and related text); and
output the control signal [intended to control operation of the work vehicle, the agricultural implement, or both, based at least in part on the position of the agricultural implement]] (see e.g. at least Abstract, 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text).

Regarding claim 20 Richardson discloses that the executable instructions are [intended to cause the processor to:
compare the position of the agricultural implement with a target position of the agricultural implement associated with a route (see e.g. at least 1:54-2:35, 4:7-27, 4:61-5:17, 8:4-10, Fig. 1-3, and related text); and
output the control signal [intended to control operation of the work vehicle, the agricultural implement, or both, based at least in part on the comparison between the position of the agricultural implement and the target position of the agricultural implement]] (see e.g. at least Abstract, 3:1-12, 3:43-4:27, 4:46-60, 6:9-56, Fig. 1-3, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662